Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 1 of 7




                          UM TED STATES DISTRICT COIJRT              &t
                          SOUTHERN DISTRICT OF FLORIDA                  ea &
                                                                               )e
                        C ASE N O .9:18-cv-81038-M 1D DLEBR O O K
                                                                          k c /J           oo
                                                                                            -
  sEcum-
       l-lEsANoExcl-
                   lM cœCOMMISSIQN,                                  4L'
                                                                       jpL%4q Jy
                                                                       4
                                                                                            .,
      Plaintiff,                                                         0*p4.o
                                                                              '
                                                                              -l
                                                                               T
                                                                               eh;
                                                                                ;?A .

  Palm H ouse H otel,LLLP,etal.,

        DefendantsandReliefDefendants.


     D EFA ULT JUD G M EN T O F PERM AN EN T IN JU N CTIO N AN D O TH ER RELIEF
         A S TO D EFEN D A NT SO UTH A TLA NT IC RE G ION A L C ENT ER .LL C

        The matter before the Courtis Plaintiff Secudties and Exchange Commission's (the
  ttcommission''):(i)M otionforEntryofDefaultJudpnentAgninstDefendantsPalm HouseHotel,
  LLLP(ûTHH'')andSouthAtlanticRegionalCenter,LLC (GtSARC''),andReliefDefendantUnited
  StatesRegionalEconomicDevelopmentAuthority LLC,d/b/aEB5 Petition (GtUSREDA'');and
  (ii)SupplementalM otionforEntryofDefaultJudgmentAgainstDefendantsJosephJ.W alsh,Sr.
  CW a1sh''),PHH,and SARC,and ReliefDefendantUSREDA,forfailureto plead orotherwise
  defend.(DE 59;DE 72).DefendantshavenotrespondedtotheCommission'smotionsforentry
  ofdefaultjudgments.
        Having considered the Commîssion's motions and the record, the Court enters the

  following fm dingsoffactand conclusionsoflaw :

        1.     On August3,2018,the Comm ission sled a ComplaintagninstDefendantsW alsh,

  PHH, SARC, and RobertV. M atthews,arld Relief Defendants 160 Royal Palm , LLC alld

  USREDA. ED.E.1j.
Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 2 of 7




                OnAujust6,2018,theCommissionservedPHH withprocessbyservingitsagent,
  Kara Stover for Cop oration Service Company,Registered AgentforPHH,in accordance with

  Fed.R.Civ.P.Rule4andFla.Stat.j48.061. ED.E.4q.
                On August 7,2018,the Comm ission served SARC with process by serving its

  agent,Laude HM for R egistered A gents,Inc.,R egistered A gent for SA RC,in accordance w 1111

  Fed.R.Civ.P.Rule4 andFla.Stat.j48.062.(D.E.8j.
         4.     On August7,2018,the Comm ission served USREDA with processby serving its

  agent,LaudeHM forRegisteredAgents,Inc.,RegisteredAgentforUSREDA,in accordancewith

  Fed.R.Civ.P.Rule4andFla.Stat.j48.062.(D.E.9j.
                PG 's answ erw ms initially due on A ugust27,2018,and SA RC 'S and U SR EDA 'S

  answ ers w ere initially due on A ugust 28, 2018,but the Court p anted W alsh's m otion for an

  extension oftim eforPHH,SARC,and USREDA torespond to theComplaintthrough Septem ber

  28,2018. (D.E.13.)
                PH H , SAR C, and U SREDA each failed to file an answer or other responsive

  pleading totheComplaintby the Septem ber28,2018 deadlineim posed by theCourt.

         7.     Consequently,theClerk entered defaultsforfailuretopleadorotherwisedefendas

  toPI4H,SARC,andUSREDA,respectively,on October16,2018ID.E.281.
         8.     AsofthedateofthisOrder,PHH,SARC,and USREDA haveneitheransweredthe

  Comm ission's Complaint nor otherwise pled in accordance with the Federal Rules of Civil

  Procedure. They aretherefore i.
                                n default.

         9.     Upon entry of default,the well-pleaded allegations of a complnint are deem ed

  admitted. Buchanan v.Bowman,820 F.2d 359,360 (111 Cir.1987);Nishimatsu Construction
  Co.v.HoustonNat1Bank,515F.2d 1200,1206(5thCir.1975).W henadefendantfailstodefend
                                                2
Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 3 of 7




  an action and adefaulthasbeen entered,llisliability forviolationsofthefederalsecudtieslawsas

  allegedin thecom plaint,and thepropdety ofthereliefsought,isdeem ed established.Buchanan,

  820 F.2d at360;M illerv.ParadiseofportRichey,Inc.,75 F.Supp.2d 1342,1346 (M .D.Fla.
  1999).
         A CC O RD G G LY ,after due consideration,itis O RD ER ED A N D A D JU D G ED thatthe

  Commission'smotionsforentry ofdefaultjudgmentagainstSARC areGRANTED msfollows:
                                                  1.

                                SECTION 10(b)AND RULE 10b-5
                      OF TH E SECURITIES EXCHANGE A CT OF 1934

         IT IS M REBY ORDERED ,ADJIJDGED,AND DECREED thatSARC isperm anently

  restrained and enjoined âom violating,directly orindirectly,Section 101) ofthe Secudties
  ExchangeActof1934 (the IGEi
                            xchangeAct'')(15 U.S.C.j78j('b))and Rule 10b-5promulgated
  thereunder(17C.F.R.j240.10b-52,byusinganymeansorinstrumentalityofinterstatecommerce,
  or of the m ails, or of any facility of any national secudties exchange, in connection w ith the

  purchase or sale ofany secudty:

         (a)     toemployanydevice,scheme,orartilketodefraud;
         (b)     to makeanytmtruestatementofamaterialfactorto omittostateamatezialfact
                 necessary in ordertom akethestatementsmade,in thelightofthe circllmstances

                 tm derw hich they w ere m ade,notm isleading;or

         (c)     to engage ih any act,practice,or course ofbusinesswllich operates orwould
                 operateasafraud ordeceitupon any person,

  by,directly orindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  dissem inating false orm isleading docllm ents,m aterials,orirlform ation orm nking,eitherorally or
Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 4 of 7




  in writing, any false or m isleading statem ent in any commllnication with any investor or

  prospective investor,about'
                            .

         (a)anyinvestmentstrategyorinvestmentin securities,
         (b)theprospectsforsuccessofanyproductorcompany,
         (c)theuseofinvestorfunds,
         (d)compensationtoanyperson,
         (e)thequalifcationsofcontrolpersonstoadviseùwestors,or
         (9 themisappropdationofinvestorftmdsorinves% entproceeds.
         IT IS FUR TH ER O R DER ED ,A D JUD G ED ,A ND D ECR EED that, as provided in

  FederalRuleofCivilProcedure65(d)(2),theforegohgparagraph alsobldsthefollowing who
  receive actualnotice ofthisJudpnentby personalservice orotherwise: (a)SARC'Soo cers,
  agents,servants,employees,andattorneys;and(b)otherpersonsinactiveconcertorparticipation
  w1111SARC orw1t11anyonedescribedin (a).
                                             lI.

                     SECTION 17(a)OF TIV SECURITIES ACT OF 1933
         IT IS H EREBY FURTHER ORDERED,ADJUDGED,AND DECREED thatSARC
  '
  ispermanently restrained andenjoinedâom violatingSection 17(a)oftheSecudtiesActof1933
  (theçtsecuritiesAct'')(15U.S.C.j77q(a)qintheofferorsaleofany secudtyby theuseofany
  meansorinstrumentsoftransportation orcommlm ication in interstatecom merce orby useofthe

  m ails,directly orindirectly:

         (1)     toemployanydevice,scheme,orartifcetodefraud;



                                              4
Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 5 of 7




         (2)   toobtain moneyorpropertybymeansofanyuntruestatementofamaterialfactor
                any om ission ofa m atezialfactnecessary to m ake the statem ents m ade,ilzlightof

               the circum stancesunderwhich they weremade,notm isleading;or

         (3)    toengagein anyt'
                               ransaction,practice,orcourseofbusinesswhichoperatesor
                w ould operate asa fraud or deceitupon the ptlrchaser,

  by,directlyorindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  disseml atingfalseorm isleading documents,m aterials,orinform ation orm nking,eitherorally or

  in writing, any false or misleading statement in any comm llnication with any investor or

  prospective hvestor,about:

         (a)anyinvestmentstategyorinvestmentirlsecurities,
         (b)theprospectsforsuccessofanyproductorcompany,
         (c)theuseofinvestorfunds,
         (d)compensationto anyperson,
         (e)thequalitkationsofcontrolpersonstoadviseinvestors,or
         (9 themisappropriationofinvestorflmdsorhwestmentproceeds.
         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that,as provided in

  FederalRuleofCivilProcedure65(d)(2),theforegoing paragrajh alsobindsthefollowingwho
  receiveactualnoticeofthisFinalJudpnentbypersonalserviceorotherwise:(a)SARC'Sox cers,
  agents,servants,employees,andattom eys;and(b)otherpersonsinactiveconcertorparticipation
  with SARC orwithanyonedescdbedin (a).
                                               111.

                          DISGORGEG NT AND CW IL PENALTY

         IT IS FURTHER ORDERED AN D ADJUDGED thatSARC shallpay disgorgem entof
                                      5
Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 6 of 7




  ill-gotten gains,prejudgmentinterestthereon,andacivilpenaltyptlrsuanttoSection20(d)ofthe
  Securities Act,15 U.S.C.j 77t(d),and Section 21(d)(3)ofthe Exchange Act, 15 U.S.C.j
  78u(d)(3). The Courtshalldeterminethenmountsofthedisgorgementand civilpenalty upon
  m otionoftheCommission.Any such motion shallbesledbytheComm issionwithin twentydays

  ofthe forthcom ing order closing this case.

                                                157.

                               RETEN TIO N O F JURISD ICTIO N

         IT ISFURTIIER ORDERED AND ADJUDGED thatthisCourtshallretainjurisdiction
  ofthism atterforthepurposesofenforcing theterm softllisJudgm ent.


                                                V.

                                 RULE 54(b)CERTIFICATION

         Therebeingnojustreasonf0rdelay,pursumlttoRule54*)oftheFederalRulesofCivil
  Procedure,theClerk isordered to entertltisD efaultJudgm entforthw ith and w ithoutfurthernotice.




                                                 6
Case 9:18-cv-81038-DMM Document 76 Entered on FLSD Docket 12/20/2019 Page 7 of 7




                                           W .

                                   C O N CLU SIO N

        Accordl gly,itishereby ORDERED and ADJUDGED that,consistentwith thisorder,

  FG AI',DEFAULT JUDGM ENT isentered againstDefendantSouth AtlanticRegionalCenter,



        SIGNED in Cham bersatW estPalm Beach,Flodda,this      day o December,2019.




                                                 D A LD M .M ID DLEBRO OK S
                                                 UN ITED STA TES DISTM CT JUD G E

  CC*   CollnselofRecord;
        South AtlanticRegionalCenter,LLC
        9250 BelvedereRoad
        Suite 101
        RoyalPalm Beach,FL 33411
        PRO SE
